Citation Nr: 1515977	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include as the result of a hysterectomy.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1968.  

These issues were previously denied by the Board in April 2014.  This decision was appealed to the Veterans Claims Court.  In February 2015, the Court Clerk granted a Joint Motion for Remand (Joint Motion).  This motion had the effect of vacating the Board's decision and returning these issues to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While an attempt has been made to obtain outstanding records, pursuant to the February 2015 Joint Motion, records remain outstanding.  The Veteran has reported the following outstanding private treatment records: employee health records at Warner Lambert; treatment records dating from 1974 from Dr. S. Sundaram; treatment records dating from 1977 from Dr. J. Wallis; current treatment records from Dr. Hillman (or Hillerman); treatment records from the 1970's from Dr. Parker; and, current treatment records from Dr. Lowes.  

Remand is required to afford the Veteran the opportunity to provide more complete contact information and/or obtain and submit these records on her own behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request full names and other contact information for any private care providers who have treated her for hypertension, psychiatric, and gynecological disorders since service.  The request should include, but not be limited to, contact information for Drs. Sundaram, Wallis, Parker, Lowes, and Hillman (or Hillerman), as well as employee medical records from Warner Lambert.  

2.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the Veteran and associate them with the record.  Any negative reply received from any requested source must be noted for the record.  She should be advised that she may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.  
   
3.  After completion of the foregoing and all other necessary development, readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

